Citation Nr: 0732176	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-33 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hips.

2.  Entitlement to service connection for a bilateral leg 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to February 
1971.

The instant appeal arose from an April 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), which denied a claim for service connection for 
arthritis of the hips and a bilateral leg condition and also 
denied a claim to reopen a claim for service connection for a 
back condition.

The issues of service connection for arthritis of the hips, a 
bilateral leg condition, and a low back disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  VA properly notified the veteran of a September 2001 
rating decision of the RO that denied service connection for 
a back condition; however, the veteran did not appeal that 
rating decision.

2.  Evidence associated with the claims file after the RO's 
last final denial in September 2001 is new evidence, and when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously disallowed low back claim.


CONCLUSIONS OF LAW

1.  The September 2001 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a low back 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

For purposes of evaluating the veteran's request to reopen 
his claim for service connection for a low back disorder, the 
Board notes that a lengthy discussion of VCAA notice is 
unnecessary as the Board is reopening this claim.  However, 
the Board observes that an October 2003 letter to the veteran 
provided notice regarding the previous final denial and what 
the evidence must show in order to reopen the veteran's claim 
of service connection for a low back disorder.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  While the new and material 
evidence standard provided in the October 2003 letter was 
incorrect, the correct standard was provided to the veteran 
in a March 2004 notice letter and in his copy of the rating 
decision on appeal.  The March 2004 letter advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to his claim to reopen the previously 
disallowed claim for service connection for a low back 
disorder.  Quartuccio, 16 Vet. App. at 187.

II.  Analysis

The RO originally denied the veteran's claim for service 
connection for a back condition in June 2000 because the 
evidence at that time did not show a disability for which 
compensation could be established.  The veteran did not 
appeal this decision within one year of being notified and it 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104 (2007).  In September 2001 the RO sua sponte reviewed 
the claim again because the VCAA had been enacted.  The 
September 2001 rating decision indicated that there was no 
medical evidence of a back condition, and the claim was again 
denied.  Once again, the veteran did not appeal the denial, 
so the September 2001 decision became final.

In the April 2004 rating decision currently on appeal, the RO 
found new and material evidence had not been submitted.  
Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received since the last final decision.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. West, 12 
Vet. App. 22 (1998).  "New" evidence is that which has not 
been previously submitted and "material" evidence is that 
which is related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2007).  For purposes of the new and material 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board has reviewed the veteran's claim within the 
confines of the aforementioned legal guidelines.  The 
evidence of record at the time of the September 2001 decision 
included service medical records which showed that the 
veteran was involved in a motor vehicle accident in November 
1969 and that he was diagnosed with a contusion of the right 
quadratus lumborum, a low back muscle.  In addition, X-rays 
raised the question of a transverse process fracture of L3.  
There was no post-service medical evidence of record at the 
time of the September 2001 decision.  

The present claim for benefits was initiated in October 2003.  
Evidence which has been received since the time of the 
September  2001 RO denial includes a 2004 VA examination 
report which diagnosed degenerative joint and degenerative 
disc disease of the lumbosacral spine.  In particular, X-rays 
showed narrowing of disc spaces at L2-L3 and L3-L4, the site 
of the questionable transverse process fracture in service.  
The veteran reported low back pain off and on since service.  

This additional evidence, considered together with the 
evidence previously assembled, is sufficient to warrant 
reopening of the veteran's claim.  The additional evidence is 
"new" in that it was not previously before the RO when it 
last adjudicated the veteran's claim in September 2001.  The 
"new" evidence is also "material," inasmuch as it includes 
medical evidence that the veteran has a current low back 
disorder, including narrowing of the disc spaces at the spot 
where there was a questionable transverse process fracture in 
service.  In addition, the new evidence includes the 
veteran's statements that he has had back pain since the 
motor vehicle accident in service.  New and material evidence 
having been submitted, the veteran is entitled to have his 
low back claim considered de novo.

The Board emphasizes that, to constitute new and material 
evidence for the purposes of reopening a previously 
disallowed claim, the evidence need only, at a minimum, 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability," even where it will not eventually convince VA 
to alter its decision.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Thus, the Board finds that the criteria for 
reopening the claim for service connection for a low back 
disability have been met, but further development is needed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened, and to this extent the claim is granted.


REMAND

Now that the veteran's application to reopen the claim for 
service connection for a low back disability has been 
reopened, the Board finds that additional medical development 
by way of an examination is warranted before a fully informed 
decision can be made in this appeal.  See 38 U.S.C.A. § 
5103A(d).  While the veteran was afforded a VA examination in 
March 2004, the claims folder was not made available to the 
examiner, and the physician was not requested to provide a 
medical opinion as to whether the currently diagnosed low 
back disorders are related to service.

Accordingly, the veteran should be afforded a VA examination 
to determine the etiology of any diagnosed low back 
disorders.  38 C.F.R. § 3.159(c)(4) (2007).  Specifically, a 
medical opinion must be obtained that addresses the question 
of whether any of the veteran's current low back disabilities 
is related to service, to specifically include injuries 
sustained in a motor vehicle accident in 1969.  It is 
essential that the examining physician review the veteran's 
claims file prior to rendering an opinion in this matter.  
See 38 U.S.C.A. § 5103A(d); Suttmann v. Brown, 5 Vet. App. 
127 (1993).  Moreover, the veteran should also be given the 
opportunity to provide any additional information and/or 
medical records relevant to his claim for service connection.  
38 U.S.C.A. § 5103A(b).

With regard to the bilateral leg and bilateral hip claims, 
the Board notes that the veteran has arthritis of the hips 
and swelling of the legs.  See March 2004 VA examination 
report.  He contends that his hip and leg problems are a 
direct result of the motor vehicle accident in service, and 
he requests that VA assist him in developing the Norfolk, 
Virginia, police report made in connection with that 
incident.  See September 2004 substantive appeal.

In addition, the service medical records include a narrative 
summary of the week-long stay at the Portsmouth, Virginia, 
Naval Hospital following the motor vehicle accident.  
However, the nursing notes and other medical records 
pertaining to his hospital stay are not of record.

Accordingly, the case is REMANDED for the following action:

1.  Tell the veteran he can submit other 
evidence and ask the veteran to identify 
any additional relevant records concerning 
his low back or bilateral leg and hip 
problems.  In particular:

a.  After obtaining the necessary 
authorization and identifying 
information, including proper 
addresses, from the veteran, obtain 
a copy of all available police 
records from the Norfolk, Virginia 
Police Department pertaining to the 
September 23, 1969, incident where 
the veteran was allegedly riding in 
a stolen automobile and was involved 
in an accident where he was thrown 
from the car and injured; and

b.  Obtain and associate with the 
claims folder all hospital treatment 
and progress notes, including 
nursing notes, concerning the 
veteran's hospitalization from 
November 23, 1969, to December 4, 
1969, at the Portsmouth Naval 
Hospital, Portsmouth, Virginia.

2.  Following the action taken above, the 
veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of any currently 
diagnosed low back disorder. It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination. The 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
such disability is related to service, to 
specifically include the injuries the 
veteran sustained in a November 1969 motor 
vehicle accident.  The examiner should 
explain the basis for any opinion reached.

3.  Thereafter, the RO should review the 
record and determine if the benefit sought 
can be granted.  If any benefit remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded and opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


